                 Case 3:20-cv-04466-VC Document 61 Filed 03/08/21 Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                           March 08, 2021


       No.:                      21-15404
       D.C. No.:                 3:20-cv-04466-VC
                                 Founder Institute, Inc. v. Hartford Fire Insurance Co., et
       Short Title:
                                 al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
         Case 3:20-cv-04466-VC Document 61 Filed 03/08/21 Page 2 of 3




                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                            FOR THE NINTH CIRCUIT
                                                                     MAR 08 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 FOUNDER INSTITUTE, INC., a                     No. 21-15404
 Delaware Corporation,
                                                D.C. No. 3:20-cv-04466-VC
               Plaintiff - Appellant,
                                                U.S. District Court for Northern
   v.                                           California, San Francisco

 HARTFORD FIRE INSURANCE                        TIME SCHEDULE ORDER
 COMPANY, a corporation doing
 business in California; SENTINEL
 INSURANCE COMPANY, LIMITED,
 a corporation doing business in
 California,

               Defendants - Appellees,

  and

 HARTFORD FINANCIAL SERVICES
 GROUP, INC.,

               Defendant.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Mon., March 15, 2021           Appellant's Mediation Questionnaire due. If your
                               registration for Appellate CM/ECF is confirmed after
        Case 3:20-cv-04466-VC Document 61 Filed 03/08/21 Page 3 of 3

                            this date, the Mediation Questionnaire is due within
                            one day of receiving the email from PACER
                            confirming your registration.
Mon., April 5, 2021         Transcript shall be ordered.
Tue., May 4, 2021           Transcript shall be filed by court reporter.
Mon., June 14, 2021         Appellant's opening brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.
Tue., July 13, 2021         Appellees' answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: Janne Nicole Millare Rivera
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
